BUFFINGTON, Circuit Judge
(dissenting).
This case concerns an order to desist issued by the Interstate Commerce Commission. There is no dispute about the facts. The only issue is'one of law, namely, the legal conclusion drawn from uneontradieted facts. Addressing myself to the latter and taking one renewal contract as fairly illustrative of an agreed on practice beginning some forty years ago, I note that the Pennsylvania Railroad Company, hereafter called railroad, and the Merchants’ Warehouse Company, hereafter called warehouse, on January 25, 1917, contracted in writing, wherein the purpose of tiie parties was thus stated:
“Whereas the parties hereto desire to enter into an agreement with respect to the handling and storage of flour, grain and other merchandise at the warehouses of the said Warehouse Company situated on the plot of land bounded by Delaware Avenue, Walnut, Water and Chestnut Streets, in the City of Philadelphia, and State of Pennsylvania.”
To carry out such purpose, railroad agreed to maintain tracks adjacent to warehouse, shift and deliver ears to warehouse “for the purpose of taking from and delivering to the same all freight to be shipped therefrom or delivered thereto.” It further agreed to take and deliver such freight “at non-discriminatory rates and in the same manner and with the same promptness that it delivers and receives like traffic at any other terminal point controlled by it in the City of Philadelphia.”
Railroad further agreed to pay warehouse “for all services rendered by it in and about the receipt and delivery of freight for account of the railroad company, both incoming and outgoing at the said warehouses,” 3½ cents per barrel of flour up to 50,000 barrels a month and 2½ cents over 50,000, and 40 cents per ton of merchandise freight, etc. Railroad agreed not to go into storage busi*387ness during the life of the contract, provided, however:
“That this covenant shall not be construed so as to prevent the Railroad Company from warehousing freight in its terminals as an incident to delivery thereof or from entering into contracts for storage or other disposition of refused or unclaimed freight, nor shall it he so construed as to interfere with the performance by the Railroad Company of all obligations imposed upon it by law in respect to the carriage, storage or delivery of traffic.”
On its part, warehouse agreed:
“To indemnify and hold harmless the Railroad Company for all damage to, or loss of, freights in the custody or control of the Warehouse Company, and all liability by reason thereof, and to keep an adequate and sufficient line of fire insurance on all such freight to cover the liability of the Railroad Company therefor.”
It agreed to collect and to be responsible for all freight on incoming shipments; to save the railroad harmless for damage to freight; to keep freight insured; to notify consignees of the arrival of goods; to notify railroad of nonremoval of freight, and “so long as it holds the said freight for account of the railroad company, to observe and comply with all directions with respect to such freight which may be received by it from the railroad company.”
Warehouse further covenanted:
“To protect and indemnify the Railroad Company from and against all manner of liability on account of any acts of omission or commission on the part of it, the said Warehouse Company, in respect to merchandise received by it at said warehouses, to be forwarded over the Railroad Company’s lines or to be delivered to consignees, and also from and against all manner of liability on account of receipts for merchandise issued by it.”
It was mutually agreed that at “The expiration of the period during which the railroad shall currently allow freight to remain at his warehouse before delivery without charge” and freight has not been delivered to the consignee, such undelivered freight “shall be regarded and treated as stored with warehouse company by railroad for account of the owners thereof.” The agreement ran for twenty years, with year to year continuance by consent, and was nonassignable by warehouse. While it was in force, railroad was not to make any allowances to any other person or corporation for freight loading or unloading services to or from Philadelphia warehouses. The freight received and forwarded by these warehouses was for carload shipments and not for the noncarload freight which the railroad was equipped for and did handle at its own freight stations.
During the forty years such contracts have been in force, no shipper has complained either of the service afforded by the warehouse; of the use by the railroad of these warehouses as railroad forwarding or receiving stations; or that there has been in any way any discrimination in favor of other shippers, of any nontariff rates exacted on freight or any rebate or allowance made or paid to other shippers. These contracts have been made with warehouses along their lines by all the three trunk lines that serve Philadelphia, and there has bean no complaint by them or any minor railroads that such contracts have diverted traffic from their lines. In point of fact, on delivery of freight to the merchandise company, such freight was dealt with in precisely the same way as though delivered at an ordinary freight station of the railroad and when in-coming freight arrived at the warehouse, it was treated exactly as the railroad would have done had it arrived at a regular station, namely, kept free of eharge for the customary free days and subjected to storage charges if kept longer. On its face these contracts seem fair and legal. They have been acted on for years. During the period the government operated the railroad, no change was made in practice and there was no suggestion of illegality sanctioned or participated in by the government during its control. As we have said, no shipper is complaining. The railroads, which have taken no part in this controversy, have found the system helpful in the prompt handling and quick release of cars, and substantially all of the public trade bodies of Philadelphia have intervened and urged its continuance.
Turning to the proofs from the trade bodies representing the commerce of Philadelphia, and taking the present warehouse as an example, it is clear that this system of handling the great flour distributing system of a metropolitan city was the gradual evolution of years of experience and that it was the outgrowth of the needs of a great food supplying business itself, calling on the railroads to help it, and not a system forced on shippers by the railroad. Hubert J. Horan, president of the Commercial Exchange, was familiar with the whole development. His tes*388timony was that up to 1883 and prior to the establishment of storage warehouses, ear-load lots of freight were brought down Market and other streets and delivered to the private warehouses which lined the streets. After the street tracks were taken up, the railroad built this Merchants’ Warehouse, controlling it itself, but giving the public free right to buy stock. In other eases of these contract warehouses the entire stock was privately owned and the railroads held none of its stocks. The reason for building them was to avoid the time lost in tieing up unloaded cars. What was wanted was an expeditious release of cars and lessening the number of them, coming to their own stations and standing unoccupied on the railroad’s own sidings. Without entering into details, it suffices to quote from this well informed and practically experienced witness, who says:
“This here thing has been worked out on the basis of the economic method of handling flour, and I might say the profits in the flour business are at the minimum and always have been.”
The basic connection of this flour system with the food supply of the city is testified to by him as follows, and there is no proof to the contrary:
“Q., Would it be possible to go back to the old method of handling the flour, which was in effect prior to 1887? A. I do not see how it would be possible for a flour man today, when you take into consideration the tremendous' growth of Philadelphia since, and that we have to make deliveries to almost every part of Philadelphia — now for West Philadelphia as an illustration, we use 31st and Chestnut; for Kensington we use the warehouse up there; downtown we use 15th and Carpenter, Front and Federal, or Central we use Front and Chestnut. To get warehouses we couldn’t get railroad connections today, I don’t believe, and to malee an economical delivery for the benefit of the people — the consumer, it would be an impossibility, and the cost would grow to' such tremendous ^figures that I don’t know, we would all have to localize our business. In other words, we could not make distribution really economically over the city of Philadelphia today.”
Moreover, his testimony shows the great necessity of handling flour in the most economic way, as the profit is but 15 cents a barrel and if the present system was abolished, “it would put an additional burden on the articles of 50 cents a ton, or practically, on flour, of five cents a barrel, and the problem then would arise as to our ability to transfer that burden to the consumer, and we would be in a position where it would be really a question of whether we could do it.” He further testified his judgment was that the margin of the profit of the flour dealers was so small — 15 cents a barrel — that if the present system were changed, Philadelphia dealers in freighted flour could not continue the flour business and it would be absorbed by the big local mills. The practical mind will at once see that while the extinction of 5 cents profit on a barrel of flour seems so small as to amount to nothing of moment, in reality that 5 cents cuts down the possible present profit of the flour business 33⅓ per cent., a proportion which in its aggregate is sufficient to destroy such business.
Moreover, it goes without saying that the instant discharge of carload freights made by the contract warehouses and the consequent return to service of the ears, instead of allowing such ears to congest on railroad sidings and await discharge by a consignee at the end of forty-eight hours, is a basic factor in prompt railroad freight service. In that regard the proof by an official of the Beading Railroad is:
“These contracts were made many years ago, and of course there is no one available who can state of their own knowledge as to the conditions that brought about these agreements, but from general information that can be obtained, the railroad companies at that time felt the need of additional facilities, where this carload package freight could be unloaded and taken care of, delivered, where additional facilities could be provided for storage and general service that might be required by the commercial interests of Philadelphia. It was also a factor advantageous to the carriers in having the equipment promptly released, as would not be the case on team track deliveries, and that in my belief brought about these contracts with the warehousing concerns.”
So also one of the Baltimore & Ohio Railroad officials says:
“As the contract shows the original contract, it was made in 1897, at the time the Baltimore and Ohio Railroad was in the hands of receivers. In fact the contract was made by the receivers. At that time the facilities of the Baltimore & Ohio Railroad were limited, and the receivers were quite anxious to increase the facilities here in some manner, shape or form, which would en*389able them to secure a much larger tonnage into and out of Philadelphia than had been handled.”
Tho testimony of J. E. Sands, terminal freight agent of the Baltimore & Ohio Railroad, is:
“Well, in the operation of a freight station, it is an active going concern, and freight has to move currently, and any congestion— any surplus amount of freight on the facility naturally retards your operation. There is a certain amount of clearance that we really figure that we have to have for a smooth operation of a freight station, for we clear up daily, and if we were to attempt to handle excess freight, creating a congested condition, it would be a serious matter'with us.”
Seeing then that this contract warehouse system is shown to be a practice of forty years’ standing; that similar contracts were from time to time made by the federal court of this district through its receivers; that these contracts were acted upon by the government during its operation of the railroad; that no shipper is complaining of any favoritism to competitors or burden imposed on him; that the large commercial bodies have felt the issue was of such vital importance to the commerce of Philadelphia as to constrain them to intervene and oppose the unsettling of the tried-out practice of a generation, and that tho only parties who complain are six warehouses, the gravamen of whose complaint is that they have not been made by the several railroads public freight stations; that the order of the Commission does these six warehouses no good, in that it does not require the railroads to malee these six warehouses public freight stations, hut only compels the railroads to no longer make the twenty-four warehouses public freight stations for it — considering, we say, that such is the practical, commercial freight-handling situation before us, we next inquire whether the situation was an illegal one which called for the preventive power vested in the Interstate Commerce Commission to put an end to it. There is no proof of any corrupt motive, vicious purpose, or concealed or purposed fraud. Everything has been done openly and above board. The railroads have not and are not taking part in the controversy. No shipper is complaining and, as a practical question, the case resolves itself into a business dispute between twenty-four contract warehouses and six noncontract ones, with tho Interstate Commerce Commission taking the part of the latter. Does the case warrant the order that body has made in supposed relief of these six? We say “supposed relief,” for in point of fact the order gives no affirmative relief to the six and only stops the present practice of the twenty-four. Its anticipated effect is to lessen railroad efficiency. It deprives shippers of the benefit of freight loading and unloading at twenty-four convenient public freight stations, and it puts an end to a business system which the twenty-four warehouses have carried on, in some eases, for nearly forty years, and that without complaint.
We hero take occasion to say that there is no proof whatever that in any ease any of these contract warehouses was the actual consignee of the in-bound carload freight delivered by them or the out-hound lots shipped by them. The few isolated instances where they received pay for handling their own shipments were evidently oversights and were in violation of the railroad’s ordered tariff provision that “no payment will be made on any traffic consigned to or by the warehouse company.” So far as out-bound freight was concerned, the proof is they simply received tho freight from the shipper and shipped it as was done by the railroad freight agent at any of its other freight stations. In doing so they performed no¡ service for the shipper and they did not make the use of their warehousing facilities a condition precedent to the shipper using the station. So far as inbound carload freights were concerned, the shipper, in order to advise the railroad as to its particular destination, marked the ear in care of such or such a contract warehouse. Par from designating or making the warehouse the consignee of his freight or authorizing the warehouse to receive the goods on his behalf and thereby discharge the railroad from liability, the shipper did nothing of the sort. On the contrary, the shipper retained his hill of lading and with the consequent right of stopping in transit, in no way surrendered or in any way qualified his ownership of his property and in fact did nothing by marking it in care of the warehouse, other than simply to show that the warehouse which tho railroad by its contract made one of its freight stations was the particular railroad freight station to which he wished his goods to be forwarded. Tn point of fact, the sending it in care of the warehouse amounted to nothing more than if a shipper marked his freight “in care of John Doe, Pennsylvania, freight agent at Bryn Mawr, Pennsylvania.” To our view, the finding of the Commission that this marking made the warehouse the *390consignee of the freight had not only no proof to support it and is not a finding of fact, but is a mere conclusion or inference for drawing which there was no warrant or foundation. And, to our view, the upholding of this theory of imaginary consigneeship of the freight would deprive consignors of freight of one of the most valuable rights a shipper has in surrendering the custody of his freight to a public carrier, namely, constituting the carrier as his agent — with the consequent right of transit stoppage, until the carrier has terminated such agency by delivering such goods to the consignee designated by the consignor. Moreover, to so hold is to ignore the fact that the consignor has named the consignee and has mentioned the warehouse not as the consignee but as one in whose care the shipment is made. The bill of lading must be construed as a whole and every part given effect, and to say the name of the designated consignee which is written into the bill of lading is to have no effect because the warehouse, which is not named as consignee, is to be “deemed” the consignee because of the words “In care of,” etc., is to violate a basic rule of construction and to substitute fiction for fact.
Indeed, the holding of the Commission can hardly be deemed a finding of fact, for it only is:
“The contract warehouses, even though not the owners of the goods, have been given-dominion over such goods for transportation purposes, and accordingly for transportation purposes they should be deemed the consignors of shipments from or consignees of shipments to their warehouses.”
Being merely a deduction, this court is at liberty to draw its own deductions and base its decree on its own view. See Bianchi v. Vere (C. C. A.) 17 F.(2d) 22, and Wolf Mineral Process Corp. v. Minerals Separation North American Corp. (C. C. A.) 18 F.(2d) 483, where it is said:
“When the fact is merely a deduction from other facts reported by him (Master) his conclusion is simply a result of reasoning of which the court is as competent to judge as he.”
In point of fact, the warehouse is simply the railroad so far as the owner of the goods is concerned, for the uneontradieted proof is:
“We always receive the instructions, either from the carrier or from the owner of the merchandise. These instructions are received by messenger, by mail, by telegraph or by telephone, to be confirmed in writing.”
Such conduct on the part of the warehouse was in compliance with the contract which, as we have quoted earlier, provided that the contract should not be so construed “as to interfere with the performance by the Railroad Company of all obligations imposed upon it by law in respect to the carriage, storage or delivery of traffic.”
Moreover, the inference of the Commission that the warehouse “for transportation purposes should be deemed * * * consignee of shipments to its warehouses” is authoritatively negatived by the Bills of Lading Act, 39 Stat. 545, § 42 (49 USCA § 122), which provides “consignee” means the person named in the bill as the person to whom delivery is to be made. It will also be noted that the present holding of the Commission that the warehouse has “been given dominion over such goods for transportation purposes, and accordingly for transportation purposes they should be deemed consignors and consignees,”, is at variance with the principle announced by its own holding in Smokeless Fuel Co. v. Norfolk & Western R. Co., 85 I. C. C. 395, which said: “The law seems to be well settled that the party to whom a shipment is consigned is the legal consignee and not the party in whose care the goods are shipped.” This, reasonable and common sense view has the approval of text-book authorities. See Hutchinson on Carriers (3d Ed.) Vol. 2, page 755, where it is said:
“Goods shipped to one person as - consignee in care of another should be delivered to the consignee, and, in case he cannot be found then to the one in whose care they are shipped.”
It is obvious that a railroad by undertaking performance of transportation does not by performing such transportation duties become the consignee of the goods. And if such is the case, how does the hiring by the railroad of some one else to perform a part of the railroad’s services make such minor performer the consignee where the same acts, if done by the railroad, would have no such effect.
Yet it is upon this false assumption of the warehouse being the consignee that this entire proceeding is bottomed. The Commission saw that the fact that the warehouse was the consignee was a prerequisite to their order and that unless such was the fact, the order here involved could not be sustained.
That the railroad may by contract constitute a warehouse a public freight station is, as said by Supreme Court in United States v. Baltimore & Ohio Railroad, 231 U. S. 288, *39134 S. Ct. 75, 79, 58 L. Ed. 218, “too clear for extended discussion.”1 If, then, such contract for substitution can legally be made, does it follow that because such a substitution is made with one warehouse and it is made a public freight station, that thereby the railroad has bound itself to establish as its additional public freight stations all other warehouses in that vicinity? We think not, for, as said in 276 U. S. 518, 48 S. Ct. 404, 407, 72 L. Ed. 681, 57 A. L. R. 426, “The grant of privileges to respondent creates no duty on the part of the railroad company to give like privileges to others, and therefore there is no illegal discrimination.” Indeed, it would seem the mere statement of the proposition is its own answer. Now if the railroad can legally contract with one warehouse to make it a publie freight station and if thereby it does not obligate itself to make every other warehouse a publie station, it follows that in consideration of the designated warehouse agreeing to become a public station, the railroad may lawfully agree that it will not make any other warehouse a public station. For it will be observed that no warehouse has any general right to demand it be made a public freight station, but that it can be made such only when it and the railroad contract it shall be made such freight station.
Commenting on the freedom of railroads to control its passenger stations, the Supreme Court, in Delaware, L. & W. R. Co. v. Morristown, 276 U. S. 194, 48 S. Ct. 276, 279, 72 L. Ed. 523, said: “There was no duty upon petitioner [the railroad] to accord to other taxicabmen the use of its lands simply because it had granted Welsh the privileges specified in its contract with him.” And in another ease (Black & White Taxicab & Transfer Co. v. Brown & Yellow Taxicab & Transfer Co.) involving a similar question, the Supreme Court, in the same volume, at page 529, 48 S. Ct. 404, 407, 72 L. Ed. 681, 57 A. L. R. 426, said: “There is here no complaint by or on behalf of passengers; no lack of service, unreasonable exaction or inconvenience of the public is shown. It would be unwarranted and arbitrary to assume that this contract is contrary to public interest. The grant of privileges to respondent creates no duty on the part of the railroad company to give like privileges to others, and therefore there is no illegal discrimination.” Now, if such contract as here involved be made, if there be no sinister purpose in making it, if its performance be an aid to the railroad in the movement of freights, if the public can avail themselves of this added facility, and the warehouse in good faith performs the part of the railroad in receiving and forwarding for all shippers alike their carload shipments, it would seem that such contraéis and performance under them constitute a valuable and desirable aid to the railroad in the performance of its duty to transport.
Moreover, as under the contract all the service the warehouse performs as a public freight station, to wit, loading or unloading the freight, and the money paid for such service is reasonable in amount, such payment may properly be made.
That the warehouses were not only designated by contract as public freight stations, that they were held out as such on tariff schedules, but, over and above all, that they in good faith act as public stations for carload lots, is conclusively shown by the proofs, which, for example in the ease of the Merchants’, are that from January 1, 1928, to September 30, it received as agent from trucks and teams and forwarded on its principal’s railroad seven hundred and forty-four carload lots of out-bound freight. That as to this freight it did no storage service and got no pay. That it received no pay whatever from the shippers for loading and no pay from the railroad save the contract allowance. As to such shipments, the railroad performed no pretransit service. It was all done for it by the warehouse. Notwithstanding such un*392contradicted proof, the Commission inferred that the warehouse has “been given dominion over such goods for transportation * * * they should be deemed the consignors of shipments from * * * their warehouses.” Fortunately, in the interest of actual facts, the giving of the name of consignee or consignor to such a warehouse does not make it such if in truth and verity it was not the consignor or the consignee'.
In view of the fact that the shipper has never surrendered his dominion, title to, and control of his shipment and that the warehouse has never acquired any title to or control of the shipment, but that by contract and practice under the contract the shipment remains subject to the control of the railroad and the shipper, it seems clear that to decide these cases on any other basis than that of the absolute and unquestionable liability of the railroad to the shipper for his goods until the shipper’s actual, designated consignee has received them from the railroad, is to bottom a decision on imaginary sand and not on the bedrock of actual fact. True, the warehouse may stand in a potentially secondary or dual status, but that secondary status as warehouseman for the consignee can only arise after its primary status and duty, as the agent of the railroad, has been fulfilled and ended. The two duties are successive, not conjoint. On the one hand, the warehouse is the exclusive agent of the railroad until the latter’s transportation ends by delivery to the shipper’s consignee. On the other hand, the warehouse can only become the consignee’s agent and the custodian for the consignee when the named consignee chooses to accept the freight from the railroad’s agent. The dual relation of the warehouse as agent of the transporting railroad and as custodian for the consignee is a tandem and not an abreast relation. Indeed, as we sense this case, the decisive question is whether these warehouses were in good faith made public freight stations by the railroad and whether the warehouses have honestly and in good faith and reality acted as public freight stations in the receipt of outgoing and the delivery of incoming freight. That test was clearly pointed out and made the decisive factor in the Baltimore case. Terminal Warehouse Co. v. U. S. (D. C.) 31 F.(2d) 951, 957. A study of that case shows that the warehouses were designated in the tariff sheets as public freight stations, but in the proofs it was shown in that ease, as Judge Soper says, “that the Terminal Warehouses, although nominally open to the general public, are in fact confined to the receipt and forwarding of merchandise concerning which the Terminal is employed to render some warehouse service.” In other words, the railroads and warehouses in that ease compelled the shipper to submit to the warehouse storage charges if he used the station. In the present case no such condition exists. The shipper simply ships and the warehouse simply receives and forwards the freight thus received without compelling any, or even contracting for any, precedent storage. In the present ease any out-bound shipper desiring storage or shipment, if he so desires, and any shipper not desiring warehouse facilities, may use the warehouse simply as a freight station. That the Baltimore ease was decided on facts radically different from the crucial facts in this case is clear from Judge Soper’s language, on page 957 of 31 F.(2d): ,
“The contention of the Terminal Warehouse Company is that the Commission’s order is wrong, because the Warehouse Company has been designated in the tariff as a public station of the carrier, and hence in this place the carrier is obliged, under the exception to rule 27, to load and unload carload freight, and may employ and pay the Terminal <as its agent to do the work. But the conclusion to which the Commission came destroys the essential premise upon which this argument is based; for it found that the Terminal Warehouses, although nominally open to the general public, are in fact confined to the receipt and forwarding of merchandise concerning which the Terminal is employed to render some warehouse service. We are bound by this conclusion of fact, if it is supported by substantial evidence. Anchor Coal Co. v. U. S. (D. C.) 25 F.(2d) 462, 471. In our opinion, the evidence not merely supports, but requires, the conclusion'which the Commission has reached. It is. true that 20 per cent, of all carload package freight, shipped to Baltimore over the Pennsylvania, is handled by the Terminal Warehouse, and that any shipper, desiring warehouse facilities, may send his goods to its platform. But these circumstances do not constitute the warehouse a public station. It is not used by shippers or consignees, who do not require or desire the services of the Terminal Warehouse Company, and either do not make use of any warehouse, or send their goods to other warehouses of a private or public character. The distinction between this situation and that in the case of U. S. v. Baltimore & Ohio Railroad, 231 U. S. 274, 34 S. Ct. 75, 58 L. Ed. 218, upon which the complainant relies, is obvious; for there the premises used by the carrier as a freight station, although. *393furnished and operated by a nearby shipper, who used it to a greater extent than any other shipper, was nevertheless open to all shippers and actually used for the benefit of all alike.”
We have already noted some of the facts in reference to the use of these warehouses as public freight stations, and reference is further made to the fact that 35 per cent, at some of the contract warehouse stations and 75 per cent, at others were delivered to the actual consignees within the forty-eight hours of free time and were not warehoused at all. At the Pennsylvania Warehousing Stations from 40 to 60 per cent, of in-coming freights were taken away without being stored, and at the Philadelphia Warehouse & Cold Storage Stations 80 per cent, were so taken. These warehouses being then in truth and in fact used by the public and the railroads as public freight stations, it seems to me that the Baltimore case is an authority in favor of the warehouses and not of the Interstate Commerce Commission. Summarizing my view, I would vacate the order of the Commission.

 To the same effect is the case of the Terminal Warehouse v. U. S. (D. C.) 31 F. (2d) 951, 956, where Judge Soper says:
"The authorities do show, as the Commission held, that in certain eases it is iuoper for a shipper or forwarder of goods to be paid for transportation service rendered to a carrier. See Interstate Commerce Commission v. Diffenbaugh, supra [222 U. S. 42, 32 S. Ct. 22, 56 L. Ed. 83], which was referred to in Lehigh Valley R. R. Co. v. United States, 243 U. S. 444, 37 S. Ct. 434, 61 L. Ed. 839, as being an authority which went to the verge of what is permitted by the Act to Regulate Commerce. It is also well settled that a carrier has full liberty to select its own agents to- perform transportation service on its behalf, which it is under legal obligations to perform, and that it may employ one agent exclusively, and refuse to employ another. Covington Stock-Yards v. Keith, 139 U. S. 128, 11 S. Ct. 461, 35 L. Ed. 73; Express Cases, 117 U. S. 1, 6 S. Ct. 542, 628, 29 L. Ed. 791 [and 117 U. S. 601, 6 S. Ct. 1190, 29 L. Ed. 791]; Chicago, etc., R. R. v. Pullman Southern Car Co., 139 U. S. 79, 11 S. Ct. 490, 35 L. Ed. 97; Donovan v. Pennsylvania Co., 199 U. S. 279, 26 S. Ct. 91, 50 L. Ed. 192.”